Citation Nr: 1003206	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  04-24 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for disability manifested 
by numbness in the legs.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant and his uncle


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The appellant in this case is a Veteran who had active duty 
service from August 1987 to August 1995 with subsequent 
service in the National Guard.  He was awarded the Purple 
Heart Medal.   

This matter came to the Board of Veterans' Appeals (Board) 
from a February 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
remanded in May 2007 and May 2009 for further development.  A 
review of the record shows that the RO has complied with all 
remand instructions.  Stegall v. West, 11 Vet. App. 268 
(1998). 

The Veteran testified at a Board video conference hearing in 
January 2007.  A transcript is of record.


FINDING OF FACT

Disability manifested by numbness in the legs was not 
manifested during the Veteran's active duty service or for 
many years thereafter, nor is disability manifested by 
numbness in the legs otherwise related to such service.


CONCLUSION OF LAW

Disability manifested by numbness in the legs was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in December 2003 and January 2004.  The 
notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence.  
                                                                           
The RO provided the appellant with additional notice in March 
2006, June 2007 and March 2008, subsequent to the February 
2004 adjudication.  The notification substantially complied 
with the specificity requirements of Dingess v. Nicholson, 19 
Vet. App. 473 (2006) identifying the five elements of a 
service connection claim; and Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.
  
While the March 2006, June 2007 and March 2008 notices were 
not provided prior to the February 2004 adjudication, the 
claimant has had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in the 
adjudication process.  The claim was subsequently 
readjudicated in March 2009 and November 2009 supplemental 
statements of the case, following the provision of notice in 
March 2006, June 2007 and March 2008.  The Veteran has 
received all essential notice, has had a meaningful 
opportunity to participate in the development of his claim, 
and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).  In any event, the Veteran has not demonstrated 
any prejudice with regard to the content of the notice.  See 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.)  See also 
Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 
2006).  
  
Duty to Assist

VA has obtained service, VA, and private treatment records; 
Social Security Administration (SSA) records; assisted the 
Veteran in obtaining evidence; afforded the Veteran VA 
examinations in January 2009 and July 2009; and afforded the 
Veteran the opportunity to give testimony at a Board video 
conference hearing in January 2007.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the Veteran's claims file; and the 
Veteran and his representative have not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The issue before the Board involves a claim of entitlement to 
service connection for disability manifested by numbness in 
the legs.  When asked at the January 2007 Board video 
conference hearing what he attributed his numbness to, he 
responded, "I contribute it mostly to the fact that I served 
in Northern Iraq in the Gulf Wars."   

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established for a chronic 
disability manifested by certain signs or symptoms which 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War or to 
a degree of 10 percent or more not later than December 31, 
2006, and which, by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  
Consideration of a veteran's claim under this regulation does 
not preclude consideration of entitlement to service 
connection on a direct basis.

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5).

Manifestations of an undiagnosed illness include, but are not 
limited to, fatigue, skin lesions, headache, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  See 
38 C.F.R. § 3.317(b).  Compensation availability has recently 
been expanded to include "medically unexplained chronic 
multisymptom illness," such as fibromyalgia, chronic fatigue 
syndrome, and irritable bowel syndrome, as well as any 
diagnosed illness that the Secretary determines by regulation 
to be service-connected.  See Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-1-3, 115 Stat. 976 
(2001).

The Board first considers whether service connection is 
warranted under the undiagnosed illness provisions of 
38 U.S.C.A. § 1117 (West 2002).  The Board notes that in a 
July 2003 private treatment record from Jyoti N. Patel, M.D., 
the Veteran stated that he received a Purple Heart in the 
Gulf War.  As the Board noted in its May 2007 remand, the 
Veteran contends that the numbness in the legs is related to 
his service in the Southwest Asia Theater of operation from 
September 1992 to November 1992.  At the January 2007 Board 
video conference hearing, the Veteran testified that he 
served in Northern Iraq with a rapid deploy force with the 
North Atlantic Treaty Organization (NATO).  He testified that 
he was exposed to some environmental hazards while in 
Northern Iraq and that was the concensus among doctors who 
had treated him.  When asked if the VA neurologist he saw in 
2004 attributed the numbness of the Veteran's legs to the 
environment which the Veteran served in Iraq, the Veteran 
responded, "Yeah."     

The Board notes, however, that the Veteran's DD 214 does not 
reference any service in the Persian Gulf, and a December 
2003 request for verification of such service returned 
stating that there was no record of such service.  Per the 
Board's May 2007 remand instructions, the RO sent a June 2007 
request to the National Personnel Records Center for the 
Veteran's entire personnel file.  Again, there was nothing of 
record to verify service in the Southwest Asia Theater of 
operation.  At the January 2007 video conference hearing, the 
Veteran testified that there are memorandums reflecting that 
he was sent to Iraq from Germany; and he clarified that he 
was sent from Germany through Turkey to Iraq.  The Board 
notes that a review of the Veteran's personnel file shows a 
February 1990 memorandum that revealed that the Veteran 
received the Purple Heart medal after being wounded in the 
line of duty in December 1989 during Operation Nimrod Dancer, 
which occurred in Panama.  Further, on a personnel record 
prepared in February 1995 and signed by the Veteran in 1995, 
it was noted that the Veteran had duty in imminent danger 
area in Panama from December 1989 to January 1990.  However, 
no service in the Gulf War was noted.  Further, while the 
aforementioned personnel record showed that the Veteran was 
stationed in Germany, there was no notation showing that the 
Veteran was in either Turkey or Iraq.          

When the VA examiner reviewed the Veteran's claims file in 
July 2009, he noted that there was nothing documented in the 
claims reflecting service in the Gulf War.  It was noted that 
the Veteran claimed that as a Green Beret, he crossed from 
Turkey into Northern Iraq training Kurds on maintenance of 
American helicopters.  The VA examiner stated that there was 
no substantiation of the Veteran's claim as far as he could 
tell.  
  
The Board recognizes the Veteran's contention about service 
in Iraq, but attempts to have such service verified through 
official military sources has been unsuccessful.  Based no 
the record as it now stands, the Board is unable to find that 
the Veteran has service in the Southwest Asia theater of 
operations for purposes of applying the undiagnosed illness 
presumption of 38 U.S.C.A. § 1117.  

The Board now turns to consideration of whether disability 
manifested by numbness in the legs was manifested during 
active duty service or is otherwise related to such service. 

Service treatment records are silent for any complaints of, 
treatments for, and diagnosis of numbness in the legs.  On 
reports of medical examinations in June 1988, April 1991 and 
March 1995, clinical evaluations of the Veteran's lower 
extremities were normal.  In a March 1995 report of medical 
history, the Veteran did not indicate that he experienced 
numbness in his legs.

Although the VA has determined that the Veteran did engage in 
combat, the provisions of 38 U.S.C.A. § 1154(b) are not for 
application given that the Veteran does not contend that the 
disability was manifested during combat or is otherwise 
related to combat. 

Post service treatment records show that the Veteran was 
first seen for numbness in the legs at the VA in May 2003.  
The Board acknowledges that at the January 2007 Board video 
conference hearing, the Veteran testified that by 1995, he 
was treated at the VA and complained about numbness of his 
legs.  However, a review of VA examination reports dated in 
October 1995 in connection with a claim filed by the Veteran 
for several unrelated disorders reveals no documented 
complaints or findings regarding numbness of the legs.  
Moreover, at the January 2009 VA examination, the Veteran 
reported having numbness in his legs since 2000.  This is 
inconsistent with the Veteran's testimony regarding onset of 
the numbness as early as 1995.  The Board again notes that on 
separation examination in March 1995 the Veteran did not 
report any complaints of numbness of the legs and his lower 
extremities were clinically evaluated as normal. 

As noted above, the Veteran submitted claims for other VA 
benefits based on other disabilities that were received in 
September 1995.  It was not until December 2003 when the 
Veteran's claim for service connection for numbness of the 
legs was received.  This suggests that the Veteran did not 
believe he had numbness in the legs related to his service 
until many years after service as the Board believes it 
reasonable to assume that the Veteran would have included it 
with his other earlier claims.  In sum, there is no 
persuasive evidence of any continuity of numbness of the legs 
from service to show a nexus to service.   

The Veteran was afforded a VA examination in January 2009.  
However, the VA examiner provided an examination assuming 
that it was for an increased rating claim.  Nevertheless, 
after reviewing the claims file in its entirety, and after 
interviewing and examining the Veteran, the VA examiner 
diagnosed bilateral lower extremity peripheral neuropathy of 
unknown etiology but with some component of diabetes adding 
to the Veteran's neuropathy.

Recognizing that the January 2009 VA examination was 
inadequate for determining whether the Veteran's numbness of 
the legs is related to service, the Board remanded the claim 
in May 2009 for another VA examination.  

A VA examination was conducted in July 2009, and the claims 
file was reviewed. 
The July 2009 VA examination report shows that beginning 
about 2000 or 2001, the Veteran's first symptoms began as 
numbness on the medial right thigh that expanded to his 
entire right thigh, leg and foot.  It was noted that the 
symptoms were intermittent.  About a year later, the same 
problem started on the left leg as it had on the right leg.  
The Veteran was evaluated by the neurology service of the 
Dallas VA medical Center and no specific etiology had been 
found.  The VA examination report shows that when the Veteran 
was evaluated by a staff neurologist a year ago, his 
examination was completely normal.  The Veteran had been 
placed on medication that the Veteran reported greatly 
improved his symptoms.  At the time of the July 2009 VA 
examination, the Veteran reported 1 to 2 episodes of numbness 
of the legs per month that lasted 30 to 60 minutes.  It was 
noted that the rest of the time, he was completely 
asymptomatic.  Before medication, he had some longer lasting 
numbness episodes up to a maximum of about 2 days and had 
fallen a few times also.  The Veteran reported not having any 
back problems or radicular symptoms.  The VA examiner noted 
that the Veteran had diabetes diagnosed 3 years ago, but that 
the Veteran's current disability was well-established prior 
to that diagnosis.  

The impressions were: (1) abnormal electrodiagnostic study; 
and (2) the findings obtained were suggestive of a mild, 
chronic, axonal, predominately motor (sensory by symptoms) 
peripheral polyneuropathy.  However, relatively normal nerve 
conductions precluded the VA examiner from confirming that 
diagnosis.

After reviewing the Veteran's claim file, and after 
interviewing and examining the Veteran, the VA examiner 
opined that the Veteran's intermittent lower extremity 
neuropathy of unknown etiology is less likely than not 
related to service.  

The totality of the evidence does not show that the lower 
extremity neuropathy was manifested during service or for 
several years thereafter.  Moreover, the July 2009 medical 
examiner, with the benefit of review of the claims file and 
actual examination of the Veteran, has reported that the 
actual etiology for the neuropathy is unknown and less likely 
as not related to service.  The Board finds this medical 
opinion to be otherwise supported by the evidence in this 
case and assigns the opinion significant probative value.  

The Board sympathizes with the Veteran, recognizes his 
honorable service and understands fully his contentions.  
Nevertheless, after thorough review of the evidence currently 
of record, the Board is led to the conclusion that there is 
not such a state of equipoise of the positive evidence with 
the negative evidence to permit a favorable determination in 
this case.  38 U.S.C.A. § 5107(b).  The weight of the 
evidence is against the Veteran's claim.




ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


